Citation Nr: 0835104	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensable rating for service connected 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

The record reflects that the veteran requested a travel board 
hearing in the January 2006 VA Form 9.  However, the veteran 
later stated that he did not request a hearing, so his 
hearing request is considered withdrawn.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran demonstrates no worse than Level III hearing acuity 
in his right ear and no worse than Level III hearing acuity 
in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letters dated in July 2004, July 
2005 and March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.
 § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board notes that VCAA notice in accordance with Dingess, 
was sent after the initial adjudication of the veteran's 
claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, private treatment records, and the 
veteran has been afforded a VA examination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2007).

The veteran's service-connected hearing loss is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.85 (2007), Diagnostic Code 6100.  Hearing loss is evaluated 
under 38 C.F.R. §§ 4.85, 4.86 (2007), Diagnostic Code 6100, 
Tables VI, VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 15 dB at 1000 Hz, 45 dB at 
2000 Hz, 70 dB at 3000 Hz, and 75 dB at 4000 Hz with a speech 
recognition score of 64 percent and pure tone thresholds in 
the left ear of 20 dB at 1000 Hz, 60 dB at 2000 Hz,  65 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 80 percent at the May 2004 private audiological 
examination.  

The veteran subsequently exhibited pure tone thresholds in 
the right ear of 10 dB at 1000 Hz, 45 dB at 2000 Hz, 75 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 94 percent and exhibited pure tone thresholds in the left 
ear of 15 dB at 1000 Hz, 55 dB at 2000 Hz, 70 dB at 3000 Hz, 
and 65 dB at 4000 with a speech recognition score of 92 
percent at the January 2005 audiological examination.

Most recently, the veteran exhibited pure tone thresholds in 
the right ear of 25 dB at 1000 Hz, 50 dB at 2000 Hz, 80 dB at 
3000 Hz, and 80 dB at 4000 Hz with a speech recognition score 
of 88 percent and exhibited pure tone thresholds in the left 
ear of 45 dB at 1000 Hz, 50 dB at 2000 Hz, 70 dB at 3000 Hz, 
and 75 dB at 4000 with a speech recognition score of 88 
percent at the July 2007 audiological examination.

The May 2004 audiometric results reveal that the veteran 
demonstrated Level VI hearing acuity in the right ear (with a 
puretone threshold average of 51 dB and speech discrimination 
score of 64 percent) and Level IV hearing acuity in the left 
ear (with a puretone threshold average of 54 and speech 
discrimination score of 80 percent).  Table VII (Diagnostic 
Code 6100) provides a 20 percent disability rating for the 
hearing impairment demonstrated in this examination.  
38 C.F.R. § 4.85 (2007).  

The January 2005 audiometric results also reveal that the 
veteran demonstrated Level I hearing acuity in the right ear 
(with a puretone threshold average of 50 dB and speech 
discrimination score of 94 percent) and Level I hearing 
acuity in the left ear (with a puretone threshold average of 
51 dB and speech discrimination score of 92 percent) at that 
examination.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

The July 2007 audiometric results also reveal that the 
veteran demonstrated Level III hearing acuity in the right 
ear (with a puretone threshold average of 59 dB and speech 
discrimination score of 88 percent) and Level III hearing 
acuity in the left ear (with a puretone threshold average of 
58 dB and speech discrimination score of 88 percent) at that 
examination.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the VA 
examinations are the most persuasive medical evidence 
addressing the veteran's hearing impairment.  The Board finds 
that the VA examinations are more probative than the private 
examination because there is lack of evidence to show that 
the private examiner used the required Maryland CNC test to 
determine speech discrimination.  As held by the Court, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds 
that the VA examinations provide the most competent evidence 
as to veteran's level of hearing impairment.  See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when VA gives an adequate statement of reasons and 
bases).
  
The Board acknowledges the veteran's statements that his 
hearing impairment has worsened.  The Board also notes that 
the letters from the veteran's colleagues which discuss how 
the veteran's hearing difficulties hinder his work 
performance.  Finally, the Board acknowledges the statements 
of the veteran's mother and brother which assert that the 
veteran's hearing problems make it difficult for the veteran 
to follow conversations.  Regarding the veteran's statements, 
the Board acknowledges that he is competent to give evidence 
about his experiences; i.e., he is competent to report that 
he is having greater trouble hearing.  See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that his hearing has worsened to a 
compensable level under the diagnostic code 6100.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a medical 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification, and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board affords greater probative weight 
to the medical evidence.

Based on the foregoing, the Board finds that the veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating for the entire 
appeal period and entitlement to an increased rating on a 
schedular basis is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Board further notes that there is no evidence of record 
that the veteran's hearing loss warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2007).  Any limits on the veteran's employability due to his 
hearing loss have been contemplated in a noncompensable 
rating under Diagnostic Code 6100.  The evidence also does 
not reflect that the veteran's hearing loss has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) for consideration of the assignment of 
an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


